DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Status of Claims
	Claims 1-20 are pending of which claims 1, 8 and 15 are in independent form. 
Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAWA; Kazuyuki et al. (US 20190193659 A1) [Miyazawa] in view of Seth; Rohit et al. (US 20190244301 A1) [Seth] in view of TAKADA; Yousuke et al. (US 20200374422 A1) [Takada].

	Regarding claims 1, 8 and 15, Miyazawa discloses, a method, comprising: associating a vehicle with an impact (an accident information collection system for transmitting accident information including a video of the periphery of a vehicle captured by a vehicle-mounted camera to an information collection center when an abnormality is detected in the vehicle behavior ¶ [0004]. Also see ¶ [0006], [0007], [0010], [0025]); 
receiving media captured before and after the impact (Storing a video of the periphery of a vehicle and the like when the vehicle encounters a traffic accident is extremely important for a party concerned in the accident or a third party organization to know behavior of the vehicle, a pedestrian, and the like involved in the accident before and after the accident. As a device for storing an accident video, for example, a driving recorder is known for capturing a video ahead of the vehicle with a camera mounted near a rearview mirror in the vehicle, and storing in the storage device the video of a certain period before and after the accident is detected ¶ [0002]). 
However Miyazawa does not explicitly facilitate for building a sound profile from the identified sounds.
Seth discloses, building a sound profile from the identified sounds (In some embodiments for example, the system may automatically capture and/or analyze video, audio, and/or image data captured by a camera array of one or more vehicles involved in an accident (or of a home or business security system, in the case of a non-vehicle accident/event) ¶ [0013]. The audio collected from more than one vehicle can generate a sounds profile).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Seth’s  system would have allowed Miyazawa to facilitate for building a sound profile from the identified sounds. The motivation to combine is apparent in the Miyazawa's reference, because there a need to improve automated accident analysis such as automatic multi-device accident detection and verification, automated multi-device information capture, and automated geospatial and geo-relational digital scene recreation.
However neither Miyazawa nor Seth explicitly facilitates identifying a plurality of sounds included in the media from a plurality of different transports; synchronizing the identified plurality of sounds from the plurality of transports with video included in the media;  identified sounds that have been synchronized with the video, the sound profile comprising a plurality of unique identifiers of the plurality of sounds, respectively, and a plurality of text-based descriptions of the plurality of sounds, respectively, each text-based description including a description of one or more attributes of a respective sound from among the plurality of sounds; and storing the sound profile in memory.
Takada discloses, identifying a plurality of sounds included in the media from a plurality of different transports (see Fig. 1, identifying multiple audio data (audio data 1 – audio data N)); 
synchronizing the identified plurality of sounds from the plurality of transports with video included in the media (A system is provided for synchronizing video clips with audio data [Abstract]. Also see ¶ [0006]-[0008], [0012], [0013], [0015] and [0019]);  
identified sounds that have been synchronized with the video, the sound profile comprising a plurality of unique identifiers of the plurality of sounds (In general, the system comprises one or more video capture devices configured to capture video and audio data related to the scene, a data store configured to store the audio, the metadata, and the video data generated by each respective capture device, an audio synchronization module configured to: receive video and audio data, compare timecode data in the video data to metadata in the audio data, and generate a plurality of video sequences with synchronized audio, based on the timecode information ¶ [0007], [0008], [0012], [0026], [0031], [0036]);
storing the sound profile in memory (The system includes one or more video capture devices that captures audio and video data of a scene, and a data store for the audio data, the metadata, and the video data generated by each respective capture device [Abstract]. Also see ¶ [0007], [0008], [0012]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Takada’s system would have allowed Miyazawa and Seth to facilitate identifying a plurality of sounds included in the media from a plurality of different transports; synchronizing the identified plurality of sounds from the plurality of transports with video included in the media;  identified sounds that have been synchronized with the video, the sound profile comprising a plurality of unique identifiers of the plurality of sounds, respectively, and a plurality of text-based descriptions of the plurality of sounds, respectively, each text-based description including a description of one or more attributes of a respective sound from among the plurality of sounds; and storing the sound profile in memory. The motivation to combine is apparent in the Miyazawa and Seth's reference, because there a need for efficient and user/resource friendly for synchronization techniques using audio information.
However neither one of Miyazawa, Seth or Takada explicitly facilitates identifying a voice sound among the identified sounds in the sound profile; performing speech recognition on the voice sound via execution of a speech recognition application to generate recognized speech associated with the accident; and transmitting the recognized speech associated with the accident to a computing device associated with the accident.
Leise discloses, identifying a voice sound among the identified sounds in the sound profile; performing speech recognition on the voice sound via execution of a speech recognition application to generate recognized speech associated with the accident; and transmitting the recognized speech associated with the accident to a computing device associated with the accident ( In some embodiments, the avatar application 42 may include a voice recognition module 44 which may receive voice input from the user based on her language of choice and transcribe the voice input into text which also may be in her language of choice. The text input may then be transmitted to the avatar generation server. In some embodiments, the voice recognition module 44 may be activated by the user, for example via a voice activation button on the client device 10 or via a user control on a display of the client device. In an additional or alternative embodiment, the voice recognition module 44 may be activated automatically, for example upon detecting a vehicle crash via one or more sensors on the client device 10. In such an embodiment, the voice recognition module 44 may prompt the user with questions such as, “Are you okay?” “Do you need assistance?” “Would you like me to find the nearest vehicle repair facility?” “Can I schedule a tow truck to pick up your vehicle?” etc. In some embodiments, the voice recognition module 44 may prompt the user in the user's language of choice  [col. 6, ll. 24]-[col. 7, ll. 11]. Also see claim 5).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Leise’s system would have allowed Miyazawa, Seth and Takada to facilitate identifying a voice sound among the identified sounds in the sound profile; performing speech recognition on the voice sound via execution of a speech recognition application to generate recognized speech associated with the accident; and transmitting the recognized speech associated with the accident to a computing device associated with the accident. The motivation to combine is apparent in the Miyazawa, Seth and Takada's reference, because there a need to improve systems and methods for providing a call agent avatar to answer insurance-related inquiries and, more particularly to automatically providing a visual and audio response to a user via the user's client device.


Regarding claims 2 and 9, the combination of Miyazawa, Seth, Takada and Leise discloses, wherein the media further comprises one or more of video, a text file, an image file, vehicle telemetry, environmental data, traffic data, and sensor data (Miyazawa: an accident information collection system for transmitting accident information including a video of the periphery of a vehicle captured by a vehicle-mounted camera to an information collection center when an abnormality is detected in the vehicle behavior ¶ [0004]. Also see ¶ [0006], [0007], [0010], [0025]).

Regarding claims 3, 10 and 16, the combination of Miyazawa, Seth, Takada and Leise discloses, wherein media further comprises data related to one or more of ambient temperature, road conditions, weather, wind speed or direction, time of day, and light sources (Seth: temperature sensors ¶ [0024]. Road conditions ¶ [0029]. Weather data ¶ [0035]).

Regarding claims 4, 11 and 19, the combination of Miyazawa, Seth, Takada and Leise discloses, wherein the media further comprises a direction for one or more sounds, wherein another computing device comprises a server, wherein the synchronizing comprises synchronizing the one or more sounds with the video based on the direction of the one or more sounds (Seth: In some embodiments for example, the system may automatically capture and/or analyze video, audio, and/or image data captured by a camera array of one or more vehicles involved in an accident (or of a home or business security system, in the case of a non-vehicle accident/event) ¶ [0013]. Examiner specifies that the audio video taken at the same time tend to be synchronized).

Regarding claims 5, 13 and 17, the combination of Miyazawa, Seth, Takada and Leise discloses, wherein the media comprises media captured during a first time period before the impact and media captured during a second time period after the impact (Miyazawa: and storing in the storage device the video of a certain period before and after the accident is detected ¶ [0002] and [0085]). 

Regarding claims 6, 14 and 18, the combination of Miyazawa, Seth, Takada and Leise discloses, wherein each text-based description within the sound profile comprises: a unique identifier of a respective sound; a starting timestamp of the respective sound; an ending timestamp of the respective sound (Miyazawa: Here, as illustrated in FIG. 5, the accident information 10 includes, for example, vehicle information 10a, an accident situation 10b, date and time information 10c, location information 10d, steering information 10e, brake information 10f, acceleration information 10g, vehicle speed information 10h, sensor information 10i, driver information 10j, log information 10k, and a video 10l ¶ [0075]); and an indication of a source of the respective sound (Seth: In some embodiments for example, the system may automatically capture and/or analyze video, audio, and/or image data captured by a camera array of one or more vehicles involved in an accident (or of a home or business security system, in the case of a non-vehicle accident/event) ¶ [0013]. Examiner specifies that each vehicle is the source of the data (audio/video)).

Regarding claims 7, 12 and 20, the combination of Miyazawa, Seth, Takada and Leise discloses, transmitting the sound profile to one of an emergency services provider, or an insurance provider (Seth: ccident-detection systems are primarily directed to mitigating injury and loss of life by expediting emergency services deployment ¶ [0012]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/12/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154